ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of first-degree robbery in violation of Section 569.020 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to twenty-five years imprisonment. On appeal defendant contends that the trial court erred in refusing to submit the defense of duress to the jury. We have reviewed the transcript and record on appeal, which show no evidentiary support for submission of the defense of duress.
An extended opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 30.25(b).